 1                                                                              The Honorable Marsha J. Pechman

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                             AT SEATTLE
 9   CLAUDIO MORAIS DOS SANTOS,
                                                                       Case No. 2:18-cv-01787-MJP
10                           Plaintiff,
11              v.                                                     ORDER GRANTING STIPULATED
                                                                       MOTION FOR TEMPORARY STAY
12   STARBUCKS; STEVIE NEET; JOANNA                                    OF THE CASE
     SMITH; TONY REYES; and COURTNEY
13   HENDERSON,
14                           Defendants.
15

16              Plaintiff Claudio Morais Dos Santos (“Plaintiff”) and Defendant Starbucks Corporation 1

17   (“Starbucks”) (collectively the “Parties”) hereby move on a stipulated and agreed basis for an

18   order temporarily staying all litigation in this case while the Parties participate in settlement

19   negotiations in an attempt to reach an agreement to resolve this case without incurring the

20   expense of discovery and motion practice. In support of this Stipulated Motion, Plaintiff and

21   Starbucks jointly state as follows:

22              1.       On February 7, 2019, Starbucks was served with Plaintiff’s Complaint. 2

23

24

25
     1
         Captioned as “Starbucks.”
26   2
         Starbucks is the only Defendant in this action that has been served with a summons and complaint.

     ORDER GRANTING TEMPORARY STAY - 1
     2:18-CV-01787-MJP
 1          2.      Plaintiff and Starbucks have submitted a request for a Pro Bono Mediator as

 2   outlined in LCR 39.1. If the Pro Bono Mediation request is denied, the parties will explore

 3   settlement and mediation at their own expense.

 4          3.          The Parties agree and respectfully request that this case be temporarily stayed so

 5   that the Parties may conserve their resources while exploring resolution.

 6          4.      If resolution is unsuccessful, Starbucks will respond to Plaintiff’s Complaint

 7   within 20 days after the failed mediation by filing a Motion to Compel Arbitration.

 8          5.      Neither Plaintiff nor Starbucks waive any right to move to compel arbitration or

 9   otherwise oppose any such motion.

10          6.      On the basis of the foregoing, the Parties request the Court enter an Order staying

11   this action for all purposes so that the Parties may conduct early settlement efforts. In imposing

12   the stay, the Parties request that the Court vacate the current initial deadlines.

13

14          IT IS SO STIPULATED.

15

16   March 21, 2019                                       March 21, 2019

17   (w/ verbal authorization provided on 3/21/19)

18
     s/ Claudio Morais Dos Santos                         s/ James G. Zissler
19   Claudio Morais Dos Santos                            James G. Zissler, WSBA #30287
     2212 1st Ave. – Rm 213                               jzissler@littler.com
20   Seattle, WA 98121                                    M. Kathryne Bosbyshell, WSBA #47469
     Tel: 206.886.4638                                    kbosbyshell@littler.com
21   dsclaudio100@gmail.com                               LITTLER MENDELSON, P.C.
                                                          One Union Square
22   Pro Se Plaintiff                                     600 University Street, Suite 3200
                                                          Seattle, WA 98101.3122
23                                                        Phone:         206.623.3300
                                                          Fax:           206.447.6965
24
                                                          Attorneys for Defendant
25                                                        STARBUCKS

26

     ORDER GRANTING TEMPORARY STAY - 2
     2:18-CV-01787-MJP
 1                                                ORDER

 2
            Having reviewed the Parties' Stipulated Motion requesting a temporary stay of all
 3
     litigation in this case while the Parties participate in settlement negotiations in an attempt to
 4
     reach an early resolution of this case, the Court grants the Stipulated Motion for the good cause
 5
     shown within and orders as follows:
 6
            All litigation in this action shall be stayed for sixty (60) days to enable the Parties to
 7
     focus on and conduct early settlement efforts.
 8
            In the event that resolution is unsuccessful, the Parties shall submit a joint status report to
 9
     the Court within ten (10) days after the concluded mediation and Defendant shall respond to
10
     Plaintiff’s Complaint within twenty (20) days after the concluded mediation.
11
            In the event that resolution is successful, the Parties shall submit a joint status report to
12
     the Court within ten (10) days after the concluded mediation.
13
            In any event, the Parties shall submit a joint status report to the Court on or before
14
     May 20, 2019 advising it of their progress.
15
            All current initial case deadlines are otherwise hereby vacated.
16

17
            IT IS SO ORDERED.
18

19
            DATED: March 22, 2019
20

21

22
                                                           A
                                                           Marsha J. Pechman
23                                                         United States District Judge

24

25

26

     ORDER GRANTING TEMPORARY STAY - 3
     2:18-CV-01787-MJP
